DYKMAN, J.
This' was an action for trespass on lands against sev - eral defendants, and a verdict was rendered in their favor at the circuit. Thereupon the trial judge ordered that but one bill of costs should be taxed in favor of the defendants against the plaintiffs. Notwithstanding that order, the defendant Ferguson taxed a bill of costs in his favor, and entered a judgment therefor, although the costs were allowed by the same order of the trial judge to the defendant Charles. . That judgment was vacated, and the defendant appealed from the order to the general term, where it was reversed. Thereafter the defendant Ferguson noticed another bill of costs for taxation, and, on motion, an order was made at special term, restraining the taxation thereof, and from that order we have this appeal. There is nothing new presented, and this appeal is governed by the former decision of the general term. The order should be affirmed, with $10 costs and disbursements. All concur.